Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 10/20/2022 have been acknowledged. Claims 1 and 12-28 are pending.

	Claim Rejections - 35 USC § 112
The previous rejection of claims 22-24, 27, and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn as a result of Applicant’s amendments.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/080989 to Fukumine et al. (English equivalent US 2015/0050554 used for citation), in view of WO 2013/018862 to Ishii et al. (English equivalent US 2014/0178756 used for citation) and WO 2013/183717 to Sonobe et al. (English equivalent US 2015/0132644 used for citation).
Regarding claim 1, Fukumine et al. teaches a composition for an electrochemical device electrode ([0166]) comprising: 
a conductive material or agent ([0159]); 
a particulate polymer, e.g. a binder in a particle form ([0017]; [0032]; [0066-69]) including a polymer unit having nitrile group ([0040]) and a polymer unit having hydrophilic group such as carboxylic acid group ([0036]; [0039]; [0047-54]), 
a water-soluble polymer, e.g. a viscosity thickener such as carboxymethyl cellulose ([0160]); and 
water ([0156]); wherein 
the binder includes preferably 0.05 to 20 wt% of polymer unit having the hydrophilic or carboxylic acid group ([0037]; [0039]) and preferably 2 to 50 wt % of the polymer unit having the nitrile group ([0041]).
Fukumine et al. teaches that the conductive agent is, for example, vapor-grown carbon fiber and carbon nanotube ([0159]), but does not expressly teach that the conductive material is a fibrous carbon nanomaterial.
Ishii et al. also relates to a composition for an electrochemical device electrode (abstract; [0009]) and teaches a conductive material that is, e.g. carbon fibers, the conductive material having an average particle size usually 0.001 to 10µm ([0087]), the nanoscale diameter making the conductive material a fibrous carbon nanomaterial.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a fibrous carbon nanomaterial in the composition of Fukumine et al., motivated by the fact that Ishii et al. demonstrates that the fibrous carbon nanomaterial is a known conductive material ([0087]) and so the skilled artisan would have obtained expected results applying a known element to a known composition. 
Finally, Fukumine et al. teaches that water-soluble polymer is, e.g. a viscosity thickener such as carboxymethyl cellulose ([0160]), but does not expressly teach that the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of at least 3,500 mPas and not more than 6,000 mPas.
Sonobe et al. also relates to a composition for an electrochemical device electrode ([0009]; [0082]; [0110]; [0111]) and teaches that the composition comprises a water-soluble polymer that has a 1 mass% aqueous solution viscosity at 25°C of preferably 100 to 7000 mPas ([0062]) and is a cellulose-based polymer such as carboxymethyl cellulose ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the water-soluble polymer of Sonobe et al. in the composition of Fukumine et al., motivated by the fact that Sonobe et al. teaches that the viscosity of the water-soluble polymer (such as carboxymethyl cellulose) makes a viscosity of an electrode composition suitable for coating, an electrode plate having excellent adhesion is obtained, and swelling during charge-discharge is effectively suppressed ([0062]). Regarding the overlapping ranges, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
Regarding claim 12, Fukumine et al. teaches that the binder further includes a polymerized unit of (meth)acrylic acid ester or a (meth)acrylate polymer unit (abstract; [0032]).
Regarding claim 13, Fukumine et al. teaches that the binder includes preferably 2 to 50 wt % of the polymer unit having the nitrile group ([0041]) and preferably 5 to 50 wt % of (meth)acrylate polymer unit ([0034]). For example, 5 weight% of the nitrile group-containing monomer unit and 50 weight% of the (meth)acrylic acid ester monomer unit result in a mass ratio of percentage content of the nitrile group-containing monomer unit relative to percentage content of the (meth)acrylic acid ester monomer unit of 0.1, falling within the claimed range.
Regarding claim 14, given the taught ranges provided in claim 13 above, the nitrile group-containing monomer unit and the (meth)acrylic acid ester monomer unit have a total percentage content of more than 50 mass% in the binder.
Regarding claim 17, Fukumine et al. teaches that the content (the solid portion equivalent amount) of the binder composition with respect to the total amount of the positive electrode active material is preferably 0.1 to 5 parts by weight, and more preferably 0.5 to 2 parts by weight with respect to 100 parts by weight of the total amount of the positive electrode active material ([0155]) and the content of the conductive agent in the slurry composition for the positive electrode is preferably 1 to 20 parts by weight and more preferably 1 to 10 parts by weight with respect to 100 parts by weight of the total amount of the positive electrode active material ([0159]). For example, 5 parts by weight of the binder and 5 parts by weight of the conductive agent with respect to 100 parts of the positive electrode active material result in 100 parts by mass of the particulate polymer per 100 parts by mass of the conductive material, falling within the claimed range.
Regarding claim 18, Fukumine et al. teaches that the blending amount of the water-soluble polymer or viscosity thickener is preferably 0.5 to 1.5 parts by weight with respect to 100 parts by weight of the positive electrode active material ([0161]) and the content of the conductive agent in the slurry composition for the positive electrode is preferably 1 to 20 parts by weight and more preferably 1 to 10 parts by weight with respect to 100 parts by weight of the total amount of the positive electrode active material ([0159]). For example, 1 part by mass of the water-soluble polymer and 1 part by weight of the conductive agent with respect to 100 parts by weight of the positive electrode active material result in 100 parts by mass of the water-soluble polymer per 100 parts by mass of the conductive material, falling within the claimed range.
Regarding claim 19, Fukumine et al. teaches that the composition further comprising an electrode active material ([0141]; [0142]).
Regarding claim 20, Fukumine et al. teaches an electrode, e.g. a positive electrode, for an electrochemical device comprising: a current collector; and an electrode mixed material layer formed on the current collector using the composition for an electrochemical device electrode according to claim 19 ([0027]; [0170]).
Regarding claim 21, Fukumine et al. teaches an electrochemical device, e.g. a lithium ion secondary battery, comprising the electrode for an electrochemical device according to claim 20 ([0001]; [0028]; [0189]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al., Ishii et al., and Sonobe et al. as applied to claim 1 above, in view of WO 2011/148970 to Wakizaka et al. (machine translation previously provided for citation).
Regarding claims 15 and 16, Fukumine et al. does not expressly teach that the particulate polymer further includes a crosslinkable monomer unit, wherein the crosslinkable monomer unit is at least one selected from the group consisting of an epoxy group-containing monomer unit, an N-methylol amide group-containing monomer unit, and an oxazoline group-containing monomer unit.
Wakizaka et al. also relates to a composition for an electrochemical device electrode and teaches a particulate polymer or binder comprising a polymerized unit of a vinyl monomer having an acid component such as carboxylic acid and a polymerized unit of an α,β-unsaturated nitrile monomer ([0011]; [0015]) and further includes a crosslinkable monomer unit such as an epoxy group-containing monomer unit ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed crosslinkable monomer unit in the particulate polymer or binder of Fukumine et al., motivated by the fact that Wakizaka et al. teaches that crosslinking the binder can suppress its dissolution into the electrolyte, produce electrode plates that are tough and flexible at the same time, and improve life characteristics of the battery ([0054]).

Claims 22 and 23 are rejected under U.S.C. 103 as being unpatentable over Fukumine et al., in view of Ishii et al., Sonobe et al., and US 2013/0089780 to Uezono.
Regarding claims 22 and 23, Fukumine et al. teaches a method of producing a composition for an electrochemical device electrode ([0166]), comprising: mixing an electrode active material, a conductive material or agent ([0159]), a water-soluble polymer, e.g. a viscosity thickener such as carboxymethyl cellulose ([0160]), a particulate polymer, e.g. a binder in a particle form ([0017]; [0032]; [0066-69]) including a polymer unit having nitrile group ([0040]) and a polymer unit having hydrophilic group such as carboxylic acid group ([0036]; [0039]; [0047-54]), and water ([0097]; [0203]), wherein the binder includes preferably 0.05 to 20 wt% of polymer unit having the hydrophilic or carboxylic acid group ([0037]; [0039]) and preferably 2 to 50 wt % of the polymer unit having the nitrile group ([0041]).
Fukumine et al. teaches that the conductive material that the conductive agent is, for example, vapor-grown carbon fiber and carbon nanotube ([0159]), but does not expressly teach that the conductive material is a fibrous carbon nanomaterial.
Ishii et al. also relates to a method of producing a composition for an electrochemical device electrode (abstract; [0009]) and teaches a conductive material that is, e.g. carbon fibers, the conductive material having an average particle size usually 0.001 to 10µm ([0087]), the nanoscale diameter making the conductive material a fibrous carbon nanomaterial.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a fibrous carbon nanomaterial in the method of Fukumine et al., motivated by the fact that Ishii et al. demonstrates that the fibrous carbon nanomaterial is a known conductive material ([0087]) and so the skilled artisan would have obtained expected results applying a known element to a known composition. 
Fukumine et al. teaches that water-soluble polymer is, e.g. a viscosity thickener such as carboxymethyl cellulose ([0160]), but does not expressly teach that the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of at least 3,500 mPas and not more than 6,000 mPas.
Sonobe et al. also relates to a composition for an electrochemical device electrode ([0009]; [0082]; [0110]; [0111]) and teaches that the composition comprises a water-soluble polymer that has a 1 mass% aqueous solution viscosity at 25°C of preferably 100 to 7000 mPas ([0062]) and is a cellulose-based polymer such as carboxymethyl cellulose ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the water-soluble polymer of Sonobe et al. in the method of Fukumine et al., motivated by the fact that Sonobe et al. teaches that the viscosity of the water-soluble polymer (such as carboxymethyl cellulose) makes a viscosity of an electrode composition suitable for coating, an electrode plate having excellent adhesion is obtained, and swelling during charge-discharge is effectively suppressed ([0062]). Regarding the overlapping ranges, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
 Finally, Fukumine et al. does not expressly teach the stepwise mixing in claims 22 and 23.
Uezono also relates to a method of producing a composition or slurry for an electrochemical device electrode and teaches a first step of mixing a conductive material and a solvent to form a first slurry, wherein the first slurry can include a dispersant such as ethylcellulose, which is a water-soluble polymer, and a second step of mixing the first slurry with an electrode active material and a binder (abstract; Fig. 1; [0010]; [0028]; [0029]; [0036]; [0038];[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dispersed the conductive material prior to adding the particulate polymer/binder and the electrode active material in the method of Fukumine et al., motivated by the fact that Uezono demonstrates that dispersing the conductive material in the solvent before adding the electrode active material and binder excellently disperses the conductive material, which is known to aggregate. As a result, the dispersion of the positive electrode active material, the conductive material, and the binder in the slurry is uniform, the conductive path in the positive electrode mixture layer or the contact area between the positive electrode active material and the conductive material is excellent, and the battery performance can be improved ([0010]; [0029]; [0044]). Therefore, the skilled artisan would have obtained expected results applying known steps in a known process.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al., in view of Ishii et al., Sonobe et al., and US 2015/0364749 to Kim.
Regarding claims 22-24, Fukumine et al. teaches a method of producing a composition for an electrochemical device electrode ([0166]), comprising: mixing an electrode active material, a conductive material or agent ([0159]), a water-soluble polymer, e.g. a viscosity thickener such as carboxymethyl cellulose ([0160]), a particulate polymer, e.g. a binder in a particle form ([0017]; [0032]; [0066-69]) including a polymer unit having nitrile group ([0040]) and a polymer unit having hydrophilic group such as carboxylic acid group ([0036]; [0039]; [0047-54]), and water ([0097]; [0203]), wherein the binder includes preferably 0.05 to 20 wt% of polymer unit having the hydrophilic or carboxylic acid group ([0037]; [0039]) and preferably 2 to 50 wt % of the polymer unit having the nitrile group ([0041]).
Fukumine et al. teaches that the conductive material that the conductive agent is, for example, vapor-grown carbon fiber and carbon nanotube ([0159]), but does not expressly teach that the conductive material is a fibrous carbon nanomaterial.
Ishii et al. also relates to a method of producing a composition for an electrochemical device electrode (abstract; [0009]) and teaches a conductive material that is, e.g. carbon fibers, the conductive material having an average particle size usually 0.001 to 10µm ([0087]), the nanoscale diameter making the conductive material a fibrous carbon nanomaterial.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a fibrous carbon nanomaterial in the method of Fukumine et al., motivated by the fact that Ishii et al. demonstrates that the fibrous carbon nanomaterial is a known conductive material ([0087]) and so the skilled artisan would have obtained expected results applying a known element to a known composition. 
Fukumine et al. teaches that water-soluble polymer is, e.g. a viscosity thickener such as carboxymethyl cellulose ([0160]), but does not expressly teach that the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of at least 3,500 mPas and not more than 6,000 mPas.
Sonobe et al. also relates to a composition for an electrochemical device electrode ([0009]; [0082]; [0110]; [0111]) and teaches that the composition comprises a water-soluble polymer that has a 1 mass% aqueous solution viscosity at 25°C of preferably 100 to 7000 mPas ([0062]) and is a cellulose-based polymer such as carboxymethyl cellulose ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the water-soluble polymer of Sonobe et al. in the method of Fukumine et al., motivated by the fact that Sonobe et al. teaches that the viscosity of the water-soluble polymer (such as carboxymethyl cellulose) makes a viscosity of an electrode composition suitable for coating, an electrode plate having excellent adhesion is obtained, and swelling during charge-discharge is effectively suppressed ([0062]). Regarding the overlapping ranges, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
Finally, Fukumine et al. does not expressly teach the stepwise mixing in claims 22-24.
Kim also relates to a method of producing a composition for an electrochemical device, e.g. an electrode active material slurry, and teaches (S1) mixing a conductive agent and a first dispersion medium to prepare a conductive agent dispersion, and mixing an electrode active material and a second dispersion medium to prepare an electrode active material dispersion, and (S2) dispersing the conductive agent dispersion while adding the conductive agent dispersion to the electrode active material dispersion, wherein a binder, which may be carboxyl methyl cellulose, may be further included in the conductive agent dispersion at the step S1, in the electrode active material dispersion at the step S1, or at the step S2 (abstract; [0007]; [0011]; [0012]; [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the components of the composition in steps as claimed in the method of Fukumine et al., motivated by the fact that Kim demonstrates that the conductive agent dispersion and the electrode active material dispersion prepared separately allows uniform dispersion of the materials in the electrode active material slurry, even though a conductive agent having poor dispersiblity is used or is present in a lower amount than a related art ([0025]; [0026]). Kim also demonstrates that the binder may be added to the conductive agent dispersion or later ([0011]). Therefore, the skilled artisan would have obtained expected results applying known steps in a known process.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al., Ishii et al., and Sonobe et al. as applied to claim 1 above, in view of Uezono.
Regarding claim 25, Fukumine et al. does not teach that the composition does not contain an electrode active material.
Uezono also relates to a composition or slurry for an electrochemical device electrode and teaches a first step of mixing a conductive material and a solvent to form a first slurry, wherein the first slurry can include a dispersant such as ethylcellulose, which is a water-soluble polymer, and a second step of mixing the first slurry with an electrode active material and a binder (abstract; Fig. 1; [0010]; [0028]; [0029]; [0036]; [0038];[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have left out the electrode active material in the composition of Fukumine and added it later as demonstrated by Uezono, motivated by the fact that Uezono demonstrates that dispersing the conductive material in the solvent before adding the electrode active material and binder excellently disperses the conductive material, which is known to aggregate. As a result, the dispersion of the positive electrode active material, the conductive material, and the binder in the slurry is uniform, the conductive path in the positive electrode mixture layer or the contact area between the positive electrode active material and the conductive material is excellent, and the battery performance can be improved ([0010]; [0029]; [0044]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al., Ishii et al., and Sonobe et al. as applied to claim 1 above, in view of Kim.
Regarding claim 25, Fukumine et al. does not teach that the composition does not contain an electrode active material.
Kim also relates to a composition or slurry for an electrochemical device electrode and teaches (S1) mixing a conductive agent and a first dispersion medium to prepare a conductive agent dispersion, and mixing an electrode active material and a second dispersion medium to prepare an electrode active material dispersion, and (S2) dispersing the conductive agent dispersion while adding the conductive agent dispersion to the electrode active material dispersion, wherein a binder, which may be carboxyl methyl cellulose, may be further included in the conductive agent dispersion at the step S1, in the electrode active material dispersion at the step S1, or at the step S2 (abstract; [0007]; [0011]; [0012]; [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have left out the electrode active material in the composition of Fukumine et al. and added it later as demonstrated by Kim, motivated by the fact that Kim demonstrates that the conductive agent dispersion and the electrode active material dispersion prepared separately allows uniform dispersion of the materials in the electrode active material slurry, even though a conductive agent having poor dispersiblity is used or is present in a lower amount than a related art ([0025]; [0026]). Therefore, the skilled artisan would have obtained expected results applying known steps in a known process.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al., Ishii et al., and Sonobe et al. as applied to claim 1 above, in view of US 2014/0205904 to Sasaki.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al., Ishii et al., Sonobe et al., and Uezono as applied to claim 22 above, in view of Sasaki.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al., Ishii et al., Sonobe et al., and Kim as applied to claims 22 and 24 above, in view of Sasaki.
Regarding claims 26-28, Fukumine et al. teaches a water-soluble polymer, e.g. a viscosity thickener such as carboxymethyl cellulose ([0160]), but does not expressly teach that the average degree of polymerization of the water-soluble polymer is 500 or more and 2,500 or less.
Sasaki also relates to a composition for an electrochemical device electrode and a method of producing the composition and teaches that the composition may contain a viscosity modifier ([0178]; [0258]), for example, carboxymethyl cellulose (CMC) ([0185]), and has an average polymerization degree of preferably 500 or more, and more preferably 1,000 or more, and preferably 2,500 or less, more preferably 2,000 or less, and particularly preferably 1,500 or less ([0189]). The taught range overlaps with the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the average degree of polymerization of the water-soluble polymer such as CMC in the claimed range in the composition and method of Fukumine et al., motivated by the fact that Sasaki teaches that the average polymerization degree of the viscosity modifier may affect the flowability of the slurry composition, the film uniformity of the electrode active material layer, and processes in the steps. When the average polymerization degree falls within the aforementioned range, stability of the slurry composition over the lapse of time can be improved, and application free of generation of aggregates and uneven thickness can be achieved ([0189]). Therefore, the skilled artisan would have obtained expected results of at least adjusting the viscosity of the water-soluble polymer and/or the composition containing the water-soluble polymer by controlling the average polymerization degree of the polymer as suggested by the prior art (Sasaki [0189]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended claims 1, 22, and 24 reciting “the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of at least 3,500 mPas and not more than 6,000 mPas. In response, the Examiner has applied a new ground of rejection, where Fukumine provides the composition of claim 1, supplemented with the teaching of Ishii disclosing a fibrous carbon nanomaterial as the conductive material and the teaching of Sonobe disclosing an overlapping range of viscosity for the water-soluble polymer. Further, the methods of claims 22 and 24 are rendered obvious in light of the above references and Uezono or Kim, respectively. 
Therefore, the Examiner concludes that the present claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725